DETAILED ACTION
Notice to Applicant
In response to the communication received on 09/18/2019, the following is a Non-Final Office Action for Application No. 16574443.  

Status of Claims
Claims 1-19 are pending.
Claims 13-19 are objected due to improper multiple dependent claims.  

Drawings
The applicant’s drawings submitted on 09/18/2019 are acceptable for examination purposes. 

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  16574443, filed 09/18/2019 Claims Priority from Provisional Application 62788938, filed 01/06/2019.

Claim Objections
Claims 13-19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, claims 13-19 have not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-12 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of machine.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
a. A communication mechanism for transmitting the location of each member; b. A processor including a database containing the members of the meeting, a road network, and a list of possible locations to meet; c. An optimization algorithm that computes the location of the meeting to accommodate one or more variety of utility functions (minimum overall time, least fuel, least wear and tear, minimum tolls/fares, minimum time including waiting time at the meeting location). 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processor and/or database limitation is no more than mere instructions to apply the exception using a generic computer component. Further, storing/accessing information containing the members of the meeting, a road network, and a list of possible locations to meet by a processor and/or database is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processor and database. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, storing/accessing information containing the members of the meeting, a road network, and a list of possible locations to meet by a processor and/or database is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0023 wherein a processor includes a database.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon et al. (US 20190212155 A1) hereinafter referred to as Gordon.

Gordon teaches:
Claim 1. A system designed to automatically optimize meeting locations for a group of geographically separated members, comprising:  
a. A communication mechanism for transmitting the location of each member (¶0027 target navigation device 120 may implement one or more types of location detecting systems that may detect one or more types of locations and movement including, but not limited to, a global positioning system (GPS), a cell tower position system, a wireless network position, an accelerometer, and a gyroscope); 
b. A processor including a database containing the members of the meeting, a road network, and a list of possible locations to meet (¶0121 if an intersect request includes multiple moving targets during a particular period of time, multiple target path controller 966 may further optimize the selection of the one or more predicted locations and selection of routes to minimize delay and minimize energy and cost for the user to intersect with multiple moving targets at one or more locations during the particular time period); 
c. An optimization algorithm that computes the location of the meeting to accommodate one or more variety of utility functions (minimum overall time, least fuel, least wear and tear, minimum tolls/fares, minimum time including waiting time at the meeting location) (¶¶0120-0121 optimized routes selector 960 may perform additional optimization analysis on routes selected in future routes 972 if multiple targets or multiple users are included in an intersect request. For example, if an intersect request includes multiple moving targets during a particular period of time, multiple target path controller 966 may further optimize the selection of the one or more predicted locations and selection of routes to minimize delay and minimize energy and cost for the user to intersect with multiple moving targets at one or more locations during the particular time period).

Gordon teaches:
Claim 2. The system of claim 1, wherein the system is further comprised of a user interface that tells each member where the meeting location is, the meeting time, or the personal arrival time (¶0036 path device 130 may implement a navigation interface 150 through which a user selects one or more preferences for target spec 133, user start 134, and user context 136 for intersect request 132. ¶0093 user context selections 628 may include, but are not limited to, one or more additional time preferences, such as a time window for the user to intersect with the moving target, a location range for the intersect location from the current location based on distance, a maximum time to travel to the intersect location from a current location, a budget for transportation, a maximum wait time at an intersect location for the moving target to arrive, and a priority level for intersecting with the moving target).

Gordon teaches:
Claim 3. The system of claim 1, wherein the meeting location is a restaurant, coffee/tea shop, library, mall, theater, amusement park, company branch, store, or other publicly accessible facility (¶0093 user context selections 628 may indicate a preference to intersect with a moving target at a particular type of shop where meetings are more likely, such as a coffee shop, and also specify a preference for a threshold rating assigned to the type of shop by a social media service, such as a travel advisor service setting a rating for the coffee shop at a level of three stars or greater).

Gordon teaches:
Claim 4. The system of claim 1, wherein the meeting location is a storage facility or package exchange facility (¶0049 Moving target service 110 determines one or more predicted future locations of the moving target and provides navigation interface 150 with one or more locations, and one or more routes, for the user to navigate, on a bicycle, to likely intersect with the other person riding the bicycle or the delivery truck.).

Gordon teaches:
Claim 5. The system of claim 1, wherein the database includes traffic, weather, toll, or speed limit information (¶0129 movement history 994 may include information learned by learning monitor 990 about the paths that a moving target tends to take when the moving target is an animal, and how the paths are impacted by weather, feeding time, time of day, and other factors).

Gordon teaches:
Claim 6. The system of claim 1, wherein the members can specify a departure time (¶0044 user path device 130 may include starting point "S" 140 in intersect request 132 as user start 134, including both a start location and a start time).

Gordon teaches:
Claim 7. The system of claim 1, wherein the members can define preferred meeting time that is used as a soft or hard constraint for the optimizer (¶0093 …user context selections 628 may include, but are not limited to, one or more additional time preferences, such as a time window for the user to intersect with the moving target, a location range for the intersect location from the current location based on distance, a maximum time to travel to the intersect location from a current location, a budget for transportation, a maximum wait time…).

Gordon teaches:
Claim 8. The system of claim 1, wherein the optimization algorithm re-optimizes either at a set rate or arbitrary rates (¶¶0059-0060 optimized course 238 is applied by user path device 130 to generate an optimized navigation course 242 to guide user ID 131 to predicted future location 146 and optimized course 262 is applied by .

Gordon teaches:
Claim 9. The system of claim 1, wherein the optimizer uses waiting time at the meeting area as part of the optimization (¶0044 user context 136 may include additional information about a user's starting point, such as, but not limited to, modes of transportation available to the user, modes of transportation preferred to be used by a user, a budget for the user to pay fees for one or more of the available modes of transportation, windows of time available to the user, a maximum travel time, a maximum time to wait, a priority level for the intersect, and additional context).

Gordon teaches:
Claim 10. The system of claim 1, wherein the optimizer can include biased to prefer some locations over others to break a tie between locations that are within a threshold of time (or other costs) (¶0079 moving target service 110 may determine that because of the direction of travel of the moving target away from calendar event location 530 at a time when the moving target is anticipated to be moving towards calendar event location and the length of the travel time for the user to reach calendar event location 530 exceeding a time threshold, calendar event location 530 is inconsistent with the moving target's actual movement.).

Gordon teaches:
Claim 11. The system of claim 1, wherein the optimizer can be biased to send meetings to locations that are less busy, or are more profitable (¶0113 target selector 924 may apply one or more density thresholds 930 to all the moving targets detected within a particular area to identify whether a current density of moving targets in a particular area exceeds a threshold that would make it difficult for the user to find the moving target in the crowd).

Gordon teaches:
Claim 12. The system of claim 1, wherein the interface with the member can allow him/her to choose a mode of transportation (¶0035 context record 128 may indicate the type of transportation typically used by the user or the  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040039579 A1
Meeting location determination using spatio-semantic modeling
Chithambaram, Nemmara
US 20110161130 A1
Web-Based Interactive Meeting Facility with Revenue Generation Through Sponsorship
Whalin; Gregory P.
US 20130046788 A1
CALENDAR-BASED SUGGESTION OF A TRAVEL OPTION
Goldstein; Adam Julian
US 20130263020 A1
System and Method for Confirming Attendance for In-Person Meetings or Events
Heiferman; Scott

REDUCING MEETING TRAVEL
Valle; Christopner Paul
US 20160063449 A1
METHOD AND SYSTEM FOR SCHEDULING A MEETING
Duggan; Colin
US 20200080853 A1
SYSTEMS AND METHODS FOR RENDEZVOUSING
Tam; Joyce


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the 




/KURTIS GILLS/Primary Examiner, Art Unit 3623